DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsoory et al. (WO 2017/134657 – a copy of which was provided by the Applicant with the 11/20/2020 IDS) in view of Brugger et al. (PG PUB 2014/0076058) and Coleman (PG PUB 2013/0275139).
Re claim 1, Tsoory discloses a tubing connection device (as seen in Fig 23B-23D wherein actuator 2110 is the same as actuator 91 of Fig 7A-7C and holder 2116 is the 
Brugger, however, teaches a tubing holder 800 (Fig 16; it is noted that all reference characters refer to Fig 16 unless otherwise noted) that includes a hold in the form of an automatic grip device 842 (with Fig 18A showing the gripper claw 837 of “attachment mechanism 842”) that automatically grips a tubing connector 850 (Para 115,116), wherein the automatic grip device includes a motor 834, a processor 829 and a sensor (not shown but described in Para 116, “the two mechanisms may be activated independently by the controller with sensors used to determine if the latch has been closed before the gripper is engaged”), wherein data from the sensor is used by the processor to control, via the motor, a gripping action of the automatic grip device (Para 115,116); Brugger teaches that utilizing such an automatic grip device for the purpose of limiting motion of the tubing connector from its intended position (Para 113). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsoory to include the first tubing holder with an automatic 
Coleman, however, teaches using a voice-actuated sensor (Para 31, “voice responsive means” to control a motor (like motor 834 of Brugger) via a voice command (Para 31, “adapted to respond to a first set of voice commands”; Para 79, “corresponding to […] vocal commands”) for the purpose of providing a hands-free operation to minimize or eliminate interruption of a user’s then, on-going activities (Para 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsoory/Brugger to include the sensor or Brugger as a voice-actuated sensor, as taught by Coleman, for the purpose of providing a hands-free operation to minimize or eliminate interruption of a user’s then, on-going activities (Para 2). One or ordinary skill in the art would recognize that since Brugger’s sensor causes activation of the gripping action of the automatic grip device, replacing this sensor with the voice-actuated sensor of Coleman would also cause activation of the gripping action.


    PNG
    media_image1.png
    521
    806
    media_image1.png
    Greyscale

Re claim 2, Tsoory discloses that the drive mechanism includes a 15mechanically actuated drive mechanism (“door regions 2205 press the upper face of actuators 2118 and 2110 […] pressing the upper face of actuators 2118 and 2110 and causes them to move the disinfecting connectors towards the external connectors”, Page 62, Lines 10-17).
Re claim 4, Tsoory discloses that 20the second tubing holder is driven in a rotation motion (relative to the second tubing connector 92) to enable connection of the first tubing connector and the second tubing connector (“screw-on manner”, Page 37, Lines 1-4).
Re claim 8, Tsoory discloses that the first tubing connector and the second tubing connector are compatible Luer Lock connectors (as set forth in the rejection of claim 1 above, the first and second tubing connectors are not a part of the claimed 
15Re claim 9, Tsoory discloses a dialysis tubing connection system (as seen in Fig 23B-23D wherein actuator 2110 is the same as actuator 91 of Fig 7A-7C and holder 2116 is the same as holder 93 of Fig 7A-7C which are described on Page 37, Lines 1-4; it is noted that all reference characters refer to Fig 7A-C and/or Fig 23B-23D unless otherwise noted), comprising: a first tubing set 2114 (seen in Fig 23B-23D but not labeled; labeled in Fig 21A) having a first tubing connector 2104; a disposable tubing set (Y-shaped tubing seen to the right in Fig 23A but not labeled), wherein the disposable set includes a second tubing connector 92 (within second tubing holder 2116/93, as seen in Fig 7A-7C); and a tubing connection device comprising a first tubing holder 2200 that is configured to receive the first tubing connector (as seen in Fig 23C); a second tubing holder 2116/93 that is movable (relative to connector 92 of Fig 7A-7C, as described in Page 37, Lines 1-4) and is configured to receive the second tubing connector (as seen in Fig 7A-7C) that is 5connectable to the first tubing connector (as seen in Fig 23D); a drive mechanism 2204+2110/91 that drives movement of the second tubing holder toward the first tubing holder and drives a motion of the second tubing holder that enables connection of the first tubing connector with the second tubing connector after contact of the first tubing connector and the second tubing connector (Page 37, Lines 1-4), wherein the drive mechanism further includes a torque controller 102110/91 that controls an amount of torque that is exerted between the first tubing connector and the second tubing connector when the first tubing connector and the second tubing connector are in contact with each other and engaged in a 
Brugger, however, teaches a tubing holder 800 (Fig 16; it is noted that all reference characters refer to Fig 16 unless otherwise noted) that includes a hold in the form of an automatic grip device 842 (with Fig 18A showing the gripper claw 837 of “attachment mechanism 842”) that automatically grips a tubing connector 850 (Para 115,116), wherein the automatic grip device includes a motor 834, a processor 829 and a sensor (not shown but described in Para 116, “the two mechanisms may be activated independently by the controller with sensors used to determine if the latch has been closed before the gripper is engaged”), wherein data from the sensor is used by the processor to control, via the motor, a gripping action of the automatic grip device (Para 115,116); Brugger teaches that utilizing such an automatic grip device for the purpose of limiting motion of the tubing connector from its intended position (Para 113). Therefore, it would have been obvious to one of ordinary skill in the art at the time the 
Coleman, however, teaches using a voice-actuated sensor (Para 31, “voice responsive means” to control a motor (like motor 834 of Brugger) via a voice command (Para 31, “adapted to respond to a first set of voice commands”; Para 79, “corresponding to […] vocal commands”) for the purpose of providing a hands-free operation to minimize or eliminate interruption of a user’s then, on-going activities (Para 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsoory/Brugger to include the sensor or Brugger as a voice-actuated sensor, as taught by Coleman, for the purpose of providing a hands-free operation to minimize or eliminate interruption of a user’s then, on-going activities (Para 2). One or ordinary skill in the art would recognize that since Brugger’s sensor causes activation of the gripping action of the automatic grip device, replacing this sensor with the voice-actuated sensor of Coleman would also cause activation of the gripping action.
Re claim 10, Tsoory discloses that the disposable tubing 10set is a tubing set for a peritoneal dialysis machine (Page 1, Lines 9-12).
15Re claim 12, Tsoory discloses that the drive mechanism includes a 15mechanically actuated drive mechanism (“door regions 2205 press the upper face of actuators 2118 
Re claim 14, Tsoory discloses that 20the second tubing holder is driven in a rotation motion (relative to second tubing connector 92) to enable connection of the first tubing connector and the second tubing connector (“screw-on manner”, Page 37, Lines 1-4).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsoory et al. (WO 2017/134657)/Brugger et al. (PG PUB 2014/0076058)/Coleman (PG PUB 2013/0275139) in view of Dennehey et al. (US Pat 4,346,703).
Re claim 18, Tsoory discloses that the connectors are compatible (inherent as they are attached to each other; if they were not compatible then they would not be able to attach to one another) but Tsoory/Brugger/Coleman does not explicitly disclose that they are Luer Lock connectors. Dennehey, however, teaches using luer lock connectors within a dialysis system (Col 1, Lines 43-50) for the purpose of providing a very effective connection and disconnection system that achieves and maintains an uncontaminated connection (Col 1, Lines 43-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsoory/Brugger/Coleman to include the connectors as luer lock connectors, as taught by Dennehey, for the purpose of providing a very effective connection and disconnection system that achieves and maintains an uncontaminated connection (Col 1, Lines 43-54). One of ordinary skill in the art would recognize that because Tsoory attaches the connectors via rotational movement and luer lock connectors are attached via rotational movement, the device of Tsoory (as modified by Brugger and Coleman in the rejection .

Response to Arguments
Applicant’s arguments filed 1/7/2022 have been fully considered but are moot in view of the present rejections that utilize the above-cited Coleman reference in combination with the previously recited Tsoory et la. and Brugger et al. references to teach the amended subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783